Citation Nr: 1516605	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint pains.  

2.  Entitlement to service connection for muscle pain. 

3.  Entitlement to service connection for fatigue.  

4.  Entitlement to service connection for sleep disorder.  

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for bursitis, to include of the hips and knees.  


REPRESENTATION

Veteran represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975, from April 1975 to April 1977, and from November 1990 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The October 2012 rating decision reflects service connection was granted for a gastric ulcer.  This represents a full grant of the benefit sought with respect to that issue.  

In a June 2013 letter, the Veteran was notified of a scheduled hearing before a Decision Review Officer (DRO) at the RO in August 2013, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension and bursitis, as well as disability manifested by multiple joint pains, muscle pain, fatigue, a sleep disorder, and migraines, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.  

Initially, the Board notes that the Veteran failed to report for a scheduled VA examination in May 2014 and failed to appear for the examination.  He was rescheduled for VA examination in February 2015 and again failed to appear for the examination.  Neither the Veteran nor his representative has provided any reason for his failure to appear for VA examination.  Although failure to report for VA examination in conjunction with a service connection claim without good cause shown results in a determination based on the record, in this case, the record is incomplete.  

In his September 2012 substantive appeal, hypertension was noted to have been diagnosed during service, and treatment for bursitis in the bilateral hips and knees during service was noted.  In October 2013, an additional DD Form 214 showing service in the Southwest Asia Theater of Operations during the Persian Gulf War from November 1990 to May 1991 was associated with the claims file.  There is no indication that all service treatment records for that period of active duty have been obtained.  When the service treatment records were requested, only the first two periods of service were documented.  On remand, the service records for the period of active duty from November 1990 to May 1991 are to be associated with the file.  In light of the remand, service personnel records should also be obtained.

The Board notes that in general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As the Veteran served in Southwest Asia, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

The Board further notes that VA treatment records in December 2010 record reflect nocturnal leg cramps, atypical chest pain, insomnia, and neck, back and shoulder pain.  A January 2011 record reflects an injection to treat right hip pain, a February 2011 record notes complaints of right leg tightness, and muscle spasms in the neck were reported in March 2011.  An April 2011 record reflects the Veteran's complaints of the right little toe turning black with any amount of walking, and a July 2011 emergency department record reflecting chronic left leg and foot pain notes that the Veteran's right 5th toe was purple in color.  No pulses in the left foot were noted and both feet were slightly cool.  No femoral pulses in each foot were noted.  The assessment included chronic leg pain.  

A December 2011 Social Security Administration (SSA) determination reflects disability primarily due to amputation, late effects of musculoskeletal and connective tissue injuries.  Peripheral vascular disease is listed as the secondary disability.  

In view of the evidence and the posture of the case, a VA opinion is to be obtained with respect to the claims on appeal. 

Prior to the referral of the claims file to a VA examiner, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records for the period of active duty from November 1990 to May 1991.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's service personnel records.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain VA treatment records dated since November 2012.

4.  After completion of the above and any other necessary development, refer the claims file to an appropriate medical professional(s) to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability manifested by multiple joint pains, muscle pain, fatigue, sleep disorder or migraines is related to service, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, and if applicable, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability manifested by joint pain, muscle pain, fatigue, sleep disturbance, and/or headache, as well as diagnosed hypertension and bursitis, is related to his active service, or is caused by or aggravated by service-connected gastric ulcer.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale should accompany all opinions addressed.  

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

